DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
Drawings
	The examiner notes that some of the drawing objections have not been addressed. Please see the Office action mailed January 21, 2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5-13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Publication Number WO 2019/200083 A1 (Cook et al.) in view of US 2012/0227814 A1 (Kendrick) or US 2017/0298700 (Robichaux et al.).
As concerns claim 1, Cook et al. discloses a system for fracturing an underground formation, comprising: a single flexible pipe 206 comprising a first end and a second end, wherein the first end is configured to receive a fracturing fluid (see 0036); a plurality of fracturing trees 204a, 204b, 204c, each fracturing tree comprising an inlet; and a connector 210 configured to secure the second end of the flexible pipe to the inlet of each of the plurality of fracturing trees, such that the same single flexible pipe may be used to successively direct fracturing fluid to each of the plurality of fracturing trees (see figure 6)[;] but lacks to expressly disclose wherein the connector is a remote quick connector. Kendrick discloses a system for fracturing an underground formation that utilizes quick connectors 150 that may be locally or remotely operated. Robichaux et al. discloses a system for fracturing an underground formation comprising flexible pipes (chiksan, see at least the Abstract) wherein the connector is a remote quick connector 10, and additionally teaches that such a remote connector eliminates the risk of placing personnel at elevated locations to perform manual labor associated with connection of frac heads, reduce the time needed to connect high pressure conduits to such frac heads, and eliminate the risk of dropped objects (see 0014, also see figure 15 showing the connector apparatus in conjunction with frac heads). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the remote quick connector into the fracturing system to obtain the predictable result of improving safety, reduce connection time and eliminate the manual labor required for manually connecting fracturing conduits to a frac head or wellhead.
As concerns claim 3, Cook et al. discloses the system of claim 1, further comprising: a cradle arranged proximate an inlet of one or more of the plurality of fracturing trees, the cradle receiving and supporting the flexible pipe (0064).
	As concerns claim 5, Robichaux et al. discloses the system of claim 1, wherein the remote quick connector is a pneumatic connector, mechanical connector, or a hydraulic connector (see at least 0088, connection assemblies can be powered through pneumatic or hydraulic hoses).
	As concerns claim 6, the combination discloses the system of claim 1, further comprising: a lifting mechanism configured to move the flexible pipe between a first location and a second location (Cook et al. and Kendrick disclose a crane, Robichaux et al. uses a winch).
	As concerns claim 7, Robichaux et al. discloses the system of claim 1, wherein the remote quick connector is a hydraulic connector, further comprising: a hydraulic connection system coupled to an inlet of the frac tree, the hydraulic connection system having an opening fluidly coupled to a bore extending through the frac tree; and a mating stump coupled to the flexible pipe, the mating stump adapted to enter the opening (this stinger assembly is described at 0088).
	As concerns claim 8, Cook et al. discloses the system of claim 1, wherein the flexible pipe includes a plurality of layers, the plurality of layers including at least one metallic layer and at least one thermoplastic layer.
As concerns claim 9, Cook et al. discloses a method for fracturing an underground formation, comprising: directing fracturing fluid to a first end 208 of a flexible pipe 206; coupling a second end of the flexible pipe to a first inlet of a first fracturing tree 204a; disconnecting the second end of the flexible pipe from the first inlet of the first fracturing tree; and coupling the second end of the flexible pipe to a second inlet of a second fracturing tree (figures 6, 7 and see 0075). Cook et al. lacks to expressly disclose coupling and disconnecting the flexible pipe remotely; nevertheless, Kendrick discloses a method for fracturing an underground formation using connectors that may be remotely operated (see 0032) and Robichaux et a. discloses a method for fracturing an underground formation wherein the coupling and disconnecting is accomplished remotely (see 0018). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the remote connector into the method to obtain the predictable result of improving safety, reduce connection time and eliminate the manual labor required for manually connecting fracturing conduits to a frac head or wellhead.
As concerns claim 10, Cook et al. discloses the method of claim 9, further comprising: positioning at least a portion of the flexible pipe within a cradle (0064).
	As concerns claim 11, the combination discloses the method of claim 9 further comprising: engaging at least a portion of flexible pipe via a lifting mechanism (See, i.e., Cook et al. at 0032).
As concerns claim 12, Cook et al. discloses the method of claim 11, wherein the lifting mechanism is a crane positioned outside a pressure zone of at least one of the first fracturing tree or the second fracturing tree (0048 et seq.).
As concerns claim 13, Robichaux et al. discloses the method of claim 9, wherein the step of coupling the second end of the flexible pipe to the first inlet of the first fracturing tree further comprises: aligning a remote quick connector of the flexible pipe with the first inlet; and securing the flexible pipe to the first inlet via the remote quick connector (see at least 0018).
As concerns claim 15, Robichaux et al. discloses the method of claim 9, wherein at least one of the first fracturing tree or the second fracturing tree comprises a remote hydraulic connector, and the method further comprises: aligning the second end of the flexible pipe with an opening in the remote hydraulic connector positioning at least a portion of the second end of the flexible pipe within the opening; and engaging one or more hydraulic features of the remote hydraulic connector to secure the second end of the flexible pipe within the opening (see, 0088, hydraulic fracturing conduits can be attached to male stinger members 350 and 450, which can be received within entry guides 360 and 460, respectively).
 	As concerns claim 20, Cook et al. discloses the system of claim 1, wherein the flexible pipe is supported by a spool (figure 8 at 220, see 0060).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., as modified above, and further in view of European Patent Publication Number 0060507 (Jameson).
	As concerns claim 4, the combination discloses the system of claim 3, wherein the cradle further comprises: an inner surface shaped to conform to an outer surface of the flexible pipe (see Cook et al. at  0064);  but lacks to disclose adjustable legs for changing a height of the inner surface relative to a ground plane. Jameson discloses a cradle for supporting a flexible pipe having adjustable legs for changing a height of the inner surface relative to a ground plane (see figure 5, the cradles is shown at 47 and the height is adjustable with the screw at 83). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the adjustable legs into the system to obtain the predictable result of providing incremental adjustability to suit a particular surface contour or for “fine tuning” the connection.
Claim(s) 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., as modified, and further in view of US 2017/0314379 A1 (Guidry).
As concerns claim 14, the combination discloses the method of claim 9, but lacks to disclose the method wherein the flexible pipe comprises first and second pipe segments and the method further comprises: adjusting a working length of at least one of the first or second flexible pipe segments (see figure 4 and 0028, multiple flexible segments can be used to provide additional bending for the flexible conduit, which is equivalent to “adjusting a working length of the pipe segments”). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the segments taught by Guidry into the method to obtain the predictable result of adjusting the conduit to account for different spacing of fracturing trees or other equipment at a particular wellsite.
As concerns claim 21, Guidry discloses the system of claim 1, wherein the flexible pipe comprises a plurality of sections arranged in series (figure 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679